Citation Nr: 1432912	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than December 28, 2001, for grant of entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to an initial rating higher than 30 percent for PTSD for the period prior to September 2, 2008, and higher than 50 percent for the period prior to December 15, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to December 15. 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1966 to September 1967, and from December 1968 to February 1970 in the U.S. Marine Corps. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada, that granted service connection for PTSD and assigned the initial ratings and effective dates as shown on the title page.  The evidence of record raises the issue of the Veteran's employability prior to the effective date of his total rating.  Hence, the Board takes jurisdiction of  the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appeared at a Board hearing in May 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  After the hearing, the Veteran submitted additional evidence related to his claim under waiver of initial review and consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  In light of the waiver, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.
The issues of entitlement to an initial rating higher than 30 percent for PTSD for the period prior to September 2, 2008, and higher than 50 percent for the period prior to December 15, 2010; and, entitlement to a TDIU for the period prior to December 15, 2010, are discussed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The AOJ will inform the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An August 1997 rating decision determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for PTSD.  In the absence of an appeal or receipt of new and material evidence within a year of its issuance, the August 1997 rating decision is final.

2.  VA received the Veteran's most recent application to reopen his claim in December 2001.  Between September 1997 and December 2001, VA did not receive an informal or formal claim, or any document indicating an intent to file a claim to reopen the claim for entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 28, 2001, for award of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.159, 3.400(q) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's extensive treatment records, and the records related to his receipt of benefits awarded by the Social Security Administration are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the issues needed to prove his claim.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  See, 38 U.S.C.A. § 5110(g).

Where disability compensation is based on service records not available at the time of the original or subsequent decision are added to the record during an appeal period or prior to an appellate decision, the effective date will be as though the prior decision was not rendered.  38 C.F.R. § 3.400(q)(1).  If added to the record after a final disallowance, the effective date of an award is the later of the date of receipt of the claim, or when entitlement arose.  38 C.F.R. § 3.400(q)(2).

As to what constitutes a claim, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Analysis

The  history of the Veteran's appeal was thoroughly reviewed and addressed in the August 2005 Board decision that reopened his claim on the basis of receipt of new and material evidence.  See 38 C.F.R. § 3.156.  to briefly reiterate, in an unappealed January 1992 rating decision, the AOJ denied service connection for PTSD.  Thereafter, in unappealed rating decisions of June 1993, July 1995, and August 1997, the AOJ again denied the claims.  In the absence of an appeal, or a perfected appeal, as was the case with the January 1992 rating decision, see 38 C.F.R. § 20.200, those rating decisions became final.  See 38 C.F.R. § 20.302.  The Board notes that no new and material evidence was received within a year of the issuance of any of those decisions.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Specifically, no evidence was received in the relevant time frames that tended to show a confirmed diagnosis of PTSD that was related to active service.  Prior to the Veteran's December 2001 application to reopen, the August 1997 rating decision was the last final decision on the issue.

Following receipt of the Veteran's December 2001 application to reopen his claim, additional service treatment records were added to the record in November 2002.  These records were related to the Veteran's tour of service in the U.S. Army, and were not related to the PTSD claim.  The eventual award of service connection was not based to any degree on such evidence.  See 38 C.F.R. § 3.156(c)(3).  Further, at the time they were added to the claims file, no appeal was pending, and all prior rating decisions were final.  Thus, the effective date of the Veteran's award is determined by the date his current claim was received, December 28, 2001.  38 C.F.R. §§ 3.156, 3.400.

The Board also notes the extensive records added to the file throughout the span of the Veteran's claims, some of which were declassified action reports related to the Vietnam War.  If an award is based in part or entirely on additional service records not previously considered, the effective date of an award is the date entitlement arose, or the date VA received the previously denied claim, whichever is later.  Id.  Neither of these provisions benefits the Veteran's pursuit of an earlier effective date.  The AOJ received evidence of the Veteran's Vietnam service in December 1991, which was prior to the initial denial.  Further, the issue throughout the Veteran's long quest for entitlement to service connection for PTSD hinged on a valid diagnosis of the disorder and a link with his Vietnam service, not whether he in fact served there.  In light of this fact, the extensive action reports and lessons-learned reports added to the file does not remove the Veteran's case from the general rule for reopened claims, which is the date VA received the application to reopen the claim.  See 38 C.F.R. § 3.400(q).
  
The Board acknowledges that extensive treatment records were constantly being added to the record through the years, to include after the rating decisions noted above.  This fact, however, does not alter the outcome or otherwise benefit the Veteran.

The Court has held that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  The Court has also stated that a veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet. App. 327, 330   (1993).  VA must have some means of distinguishing between legitimate claims and ordinary medical paperwork.  The basic procedural requirements imposed by § 3.155 serve this purpose. 

The Court recognized two exceptions to this general rule: (1) When an underlying claim has been awarded and the medical records demonstrate that the veteran's disability has increased; or, (2) when a formal claim was denied on the basis the disability was not compensable in degree.  See 38 C.F.R. § 3.157(b).  Neither exception applies in the Veteran's case, as service connection was not in effect prior to the Veteran's December 2001 application to reopen his claim.

The Veteran testified at the hearing that an acting Veterans Law Judge (AVLJ) in fact granted him an earlier effective date, and he would submit proof after the hearing.  None of the additional evidence received after the hearing included such a ruling, holding, or decision.  Further, the Board's review of the claims file revealed no such ruling by the AVLJ the Veteran named.  At the time, the issue of an effective date was not in fact before the AVLJ.  Thus, the Board rejects the Veteran's avowal as inaccurate and contrary to the evidence. 

In light of all of the above, the Board finds the preponderance of the evidence shows VA received the Veteran's most current application to reopen on December 28, 2001.  Hence, that is the earliest effective date to which he is entitled, and that is the one assigned to his award.  38 C.F.R. § 3.400(q).  Thus, the Board is constrained to deny the claim for an effective date earlier than December 28, 2001 for grant of entitlement to service connection.  His effective date was assigned in accordance with applicable law.


ORDER

Entitlement to an effective date earlier than December 28, 2001, for grant of entitlement to service connection for PTSD is denied.


REMAND

Additional medical input is needed before the Board can fully address the merits of the issue of the effective dates of the Veteran's staged rating.

Accordingly, the case is REMANDED for the following action:

1.  Send a TDIU application to the Veteran, along with appropriate notice on how to establish entitlement to TDIU. 


1.  Send a TDIU application to the Veteran, along with appropriate notice on how to establish entitlement to TDIU. 

2.  The December 2010 VA examination report reflects the examiner's sole diagnosis in Axis I was PTSD with compulsive and psychotic features.  The examiner noted the Veteran's secondary diagnosis of psychosis might have been a progression or decompensation of the Veteran's PTSD rather than a separate diagnosis.  (Emphasis added).  Therefore, send the claims file to the examiner who conducted the December 2010 examination.  Ask the examiner to note or opine as follows: 1) by "secondary diagnosis," did the examiner mean a separate Axis I diagnosis of psychosis; or, did he refer to the "psychotic features?  2) Is there at least a 50-percent probability the Veteran's PTSD progressed or decompensated into a psychosis?  If the answer to Question 2 is Yes, at what point in time did this occur?

The examiner is asked to provide a full explanation of any opinion(s) rendered, to include the reasons for agreement or disagreement with the several opinions of record that note a separate, unrelated Axis I diagnosis of schizophrenia and schizoaffective disorder to which the Veteran's psychosis or psychotic features was attributed.  If a separate psychotic disorder is noted, the examiner should clearly state whether any particular symptomatology would be distinct and separate to such psychotic disorder, as opposed to the service-connected PTSD, and such symptoms should specified.

Finally, the examiner is asked to indicate, based on a review of the claims file, the date at which it is at least as likely as not the Veteran's PTSD symptomatology rendered him unable to secure and follow substantially gainful employment. 

In the event the examiner who conducted the December 2010 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.   

If any of the requested opinions cannot be provided, the examiner must fully explain the reason for such inability to respond.  

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal.  The AOJ must be alert to whether referral for consideration of individual employability on an extraschedular basis is indicated for any period prior to December 15, 2010.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


